Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services’ Quarterly Net Income Triples Again FORT WORTH, TEXAS (May 6, 2009) – Quicksilver Gas Services LP (NYSE: KGS) today reported net income for the first quarter of 2009 of $9.4 million, more than triple the $2.9 million of net income in the prior-year period.Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP measure, was $17.3 million for the first quarter of 2009, more than double the $8.4 million reported in the first quarter of 2008. First-Quarter 2009 Highlights · Increased adjusted gross margin, a non-GAAP measure, as a percent of revenue to 70% versus the prior-year quarter of 55% · Increased average gathered volumes to approximately 264 MMcf per day; up 65% versus the prior-year quarter · Increased average processed volumes to approximately 163 MMcf per day; up 22% versus the prior-year quarter · Decreased unit operating costs 33% year-over-year · Completed third processing plant, increasing capacity to 325 MMcf per day · Connected approximately two miles of gathering infrastructure · Connected 21 new wells to the gathering system “Quicksilver Gas Services continued to generate strong margins as we remain diligently focused on cost control,” said Toby Darden, Quicksilver Gas Services president and chief executive officer.“The February start-up of our newest processing plant has enhanced our ability to maximize the total product value for our customers which is especially critical to them during this challenging period of low commodity prices.” Capital Program For the first quarter of 2009, the company incurred approximately $6.4 million of capital costs, including $2.5 million of maintenance capital.Expenditures during the quarter included the connection of approximately two miles of gathering lines and 21 new wells to the gathering system as well as capital associated with the company’s new Corvette natural gas processing facility that became fully operational during the quarter.The company now can process more than 325 million cubic feet (MMcf) per day of liquids-rich natural gas at its three facilities. -more- NEWS RELEASE Page 2 of 8 Debt and Liquidity Based on results through March 31, 2009, the company’s total borrowing capacity under its senior secured revolving credit facility is $235 million and the company had drawn $196.9 million, resulting in $38.1 million of available capacity. Distributions On April 20, 2009, the company announced a cash distribution for the 2009 first quarter of $.37 per unit.For the three months ended March 31, 2009, distributable cash flow, a non-GAAP financial measure, totaled $13.2 million, which provided 1.45 times the amount required to cover the total distributions to both the limited and general partners for the period. Conference Call Quicksilver
